DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments and amendment filed on 26 April 2021. Claims 1-20 are still pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,003,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent number “559” which encompasses the same metes, bounds, and limitations. Furthermore, claims 1-20 of the present application anticipate claims 1-20 of patent number “559”.
Here is a sample of claims 1-8 of patent number “559”:
1. A method for aggregating similar messages in a group chat on a computer, the method comprising: receiving, by the computer, a plurality of messages associated with the group chat from one or more chat devices, wherein the plurality of messages comprises at least a first message and a second message; determining, by the computer, a redundant messages are associated with the common fact; and aggregating, by the computer, the redundant messages into a combined message. 
 
2. The method of claim 1, further comprising: providing the combined message to the group chat. 
 
3. The method of claim 1, further comprising: providing a number of redundant messages aggregated into the combined message. 
 
4. The method of claim 1, further comprising: providing the redundant messages to the group chat. 
 
5. The method of claim 1, wherein the combined message comprises a statement corresponding to the common fact associated with the redundant messages. 
 
6. The method of claim 1, further comprising: providing a time stamp indicating a time at least one redundant message of the redundant messages is received. 
 
7. The method of claim 1, wherein at least one redundant message of the redundant messages comprises an uncommon fact. 
 
8. The method of claim 1, wherein the method further comprises performing at least one of the following: aggregating, by the computer, a first portion of at least one redundant message associated with the common fact into the combined message; and separating, by the computer, a second portion of at least one redundant message associated with an uncommon fact. 

Response to Arguments
Applicant’s arguments, see response, filed 26 April 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Therefore, the only rejection remaining in the application is the double patenting rejection. Claims 1-20 will be allowed upon a submission of a Terminal Disclaimer by applicant’s representative.

The prior art of record fails to teach and suggest the combination of processing messages in a group chat  by generating a combined message including a message summary indicative of the common fact associated with the plurality of redundant messages; and replacing the plurality of redundant messages with the combined message.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ B JEAN/Primary Examiner, Art Unit 2454